DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.

Response to Amendment
3.	Applicants’ amendment of claims 1, 4, and 5 in the reply filed on 24 September 2021 is acknowledged.
4.	Applicants’ cancellation of claims 3 and 6 in the reply filed on 24 September 2021 is acknowledged.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boileau et al. (US PG Pub No. 2008/0183297 A1) in view of Fixel et al. (US 3,990,116 A) and Pressacco (US PG Pub No. 2015/0118650 A1).
Boileau et al. ‘297 discloses an artificial bone, comprising: 
bionic bone (Figures 1, 13, and 14 - bionic bone 10; Figure 15 - bionic bone 200; Figure 17 - bionic bone 240; Figure 18 - bionic bone 260), 
supporting pillar (Figures 1, 13, 14, 15 – pillar 12; Figure 17 – pillar 246 and/or 250; Figure 18 – pillar 266), and 
three-dimensional (3D) porous scaffold structure (Figure 1 – structure 2; Figure 13 – structure 2 and/or structure 80; Figure 14 – structure 2 and/or structure 92; Figure 15 – structure 204; Figure 17 – structure 242; Figure 18 – structure 262; NOTE – at least paragraphs [0067], [0112], [0113], and [0116] disclose said “structures” as a three-dimensional puree, porous matrix, or porous scaffold or mesh); 

wherein said supporting pillar includes an outer surface, an accommodating space is formed between said outer surface of said supporting pillar and said bionic bone (Figure 13 – space formed between ring 80, outer surface of pillar 12, and bottom surface of glenoid component 10; Figure 14 – space formed between cage 92, outer surface of pillar 12, and bottom surface of glenoid component 10; Figure 15 – space 202 – see [0116]; Figure 17 - space formed between ring 257, outer surface of pillar 246, and bottom surface of glenoid component 240; Figure 18 – space 270 – see [0120]), and said 3D porous scaffold structure fully fills in said accommodating space (Figures 1 and 13-20).
Boileau et al. ‘297 discloses the invention as claimed, except for particularly disclosing wherein said supporting pillar includes two columns and a prism between the two columns, and the two columns and the prism extend through a same axis. However, this is already known in the art. For example: 
Fixel et al. ‘116 teaches (Figures 1 and 5) a supporting pillar (column 11 + prism 17 + column 12) including two columns (11 and 12) and a prism (17) between the two columns, and the two columns and the prism extend through a same axis in order for tension forces to be distributed and diffused throughout the supporting pillar (C3:L32-43). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a supporting pillar including two columns and a prism between the two columns, and Fixel et al. ‘116, with the artificial bone of Boileau et al. ‘297, in order for tension forces to be distributed and diffused throughout the supporting pillar.
Pressacco ‘650 teaches (Figures 3, 4, 6, and 7) a supporting pillar (Figures 3 and 4 – pillar represented by column 30/36, prism 38, and column 39; Figures 6 and 7 – pillar represented by column 129/130, prism 117, and column 115) including two columns and a prism between the two columns, and the two columns and the prism extend through a same axis in order for the prism to provide a structural function ([0027]; [0059]; and claim 1). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a supporting pillar including two columns and a prism between the two columns, and the two columns and the prism extend through a same axis, as taught by Pressacco ‘650, with the artificial bone of Boileau et al. ‘297, in order for the prism to provide a structural function.
Regarding claim 2, wherein, a shape of a free end of said supporting pillar is changed according to patient's actual situation (the figures clearly show variations of free ends of pillar). Further, the shape of the free end of the “supporting pillar” inherently needs to match the “patient's actual situation”, otherwise there is the risk of the “supporting pillar” moving in the intramedullary canal of the patient’s bone.
Regarding claim 4, Boileau et al. ‘297 in view of Fixel et al. ‘116 teaches wherein a cross section of said prism is rectangle (prism 17 of Fixel et al. ‘116 is shown as having a rectangular shape). Additionally, Boileau et al. ‘297 in view of Pressacco ‘650 teaches wherein a cross Pressacco ‘650 discloses the prism embodiment of Figures 6 and 7 as having a quadrangular shape - [0028]). 
Further, looking to Applicant’s specification, there is no criticality in the use of a “wherein a cross section of said prism is rectangle”. At the time of the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the prism of Fixel et al. ‘116 and the prism of Pressacco ‘650 to have a cross section that is rectangle because the Applicant has not disclosed that shaping a “prism” to have a rectangle cross section provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s “prism” to perform equally well with other geometrical shapes (e.g., square; rectangular; triangular; parallelogram; etc.), because any of said variations would have equally permitted the prism to provide a structural function for the supporting pillar.
Regarding claim 5, Boileau et al. ‘297 in view of Fixel et al. ‘116 and Pressacco ‘650 teaches wherein a cross section area of said prism is smaller than a cross section area of said columns (clearly shown in the above-indicated figures of Fixel et al. ‘116 and Pressacco ‘650).
Regarding claim 7, wherein, shape and size of holes of said 3D porous scaffold structure are changed according to patient's actual situation. As shown in Figures 1, 13, 14, 15, 17, and 18, and as noted in paragraphs [0067], [0112], [0113], and [0116], there are several variations of the 3D porous scaffold structure, e.g., porous puree; porous mesh; porous matrix; porous scaffold, depending on the particular conditions, i.e., “patient's actual situation”, of a patient’s bone. Therefore, shape and size of holes of said 3D porous scaffold structure are changed according to patient's actual situation.
as a single unit (In re Larson et al., 144 U.S.P.Q. 347). "Integral" is sufficiently broad to embrace constructions united by such means as fastening and welding (In re Hotte, 177 U.S.P.Q. 326). “[t]he use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Additionally, Figure 19 also shows an embodiment wherein “said supporting pillar and said 3D porous scaffold structure are connected to said bionic bone through screw thread, respectively”.

Response to Arguments
8.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774